Detailed action
Summary
1. The office action is in response to the application filed on 08/7/2019.
2. Claims 1-13 are pending and has been examined.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-13 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…comparing the voltage level to a predefinable minimum value; interrupting the test-activating if the voltage level falls below the minimum value; subsequently test-reactivating the consumer; counting a number of interruptions; and deactivating the consumer at least for a predefinable period of time upon the counting reaching a predefinable maximum number.”

Dependent claims 2-8 and 11 are allowable by virtue of their dependency.

Regarding claim 9. The prior art fails to teach “…comparing the voltage level to a predefinable minimum value; interrupting the test-activating if the voltage level falls below the minimum value; subsequently test-reactivating the consumer; counting a number of interruptions; and deactivating the consumer at least for a predefinable period of time upon the counting reaching a predefinable maximum number.”

Dependent claim 12 is allowable by virtue of its dependency.

Regarding claim 10. The prior art fails to teach “…comparing the voltage level to a predefinable minimum value; interrupting the test-activating if the voltage level falls below the minimum value; subsequently test-reactivating the consumer; counting a number of interruptions; and deactivating the consumer at least for a predefinable period of time upon the counting reaching a predefinable maximum number.”

Dependent claim 13 is allowable by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4809125 Matsko et al. disclose circuit interrupter apparatus with a style saving rating plug. 
US 4752853 Matsko et al. disclose circuit interrupter apparatus with an integral trip curve display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838